435 F.2d 1309
Francile SIRAK, Plaintiff-Appellantv.Ted W. BROWN, Secretary of State of Ohio, et al., Defendants-Appellees.
No. 20753.
United States Court of Appeals, Sixth Circuit.
December 10, 1970.

Michael E. Geltner, Columbus, Ohio, Howard P. Fink, Urbana, Ill., of counsel, for appellant.
Paul W. Brown, Atty. Gen. of Ohio, Julius J. Nemeth, Asst. Atty. Gen., Columbus, Ohio, for appellee Ted W. Brown.
C. Howard Johnson, Pros. Atty., Franklin County, George C. Smith, Asst. Pros. Atty., Columbus, Ohio, for Franklin County Board of Elections.
Before WEICK, McCREE and MILLER, Circuit Judges.

ORDER.

1
Upon consideration of appellant's motion, the appellees not objecting thereto, it is ordered that the judgment of the District Court be vacated and the cause be remanded with instructions to dismiss the action on the ground that the issues have become moot.